Case 0:19-cv-61084-RNS Document 53 Entered on FLSD Docket 05/07/2021 Page 1 of 23




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

  _______________________________________
  UNITED STATES OF AMERICA,                 )
  the States of Arkansas, California,       )
  Colorado, Connecticut, Delaware,          )
  Florida, Georgia, Illinois, Indiana,      )
  Iowa, Louisiana, Maryland,                )
  the Commonwealth of Massachusetts,        )
  Michigan, Minnesota, Missouri,            )    Case No.: 19-CV-61084
  Montana, Nevada, New Jersey,              )
  New Mexico, New York, North Carolina,     )    Judge: Hon. Robert N. Scola, Jr.
  Oklahoma, Rhode Island, Tennessee, Texas, )
  Vermont, the Commonwealth of Virginia,    )
  Washington, and the District of Columbia, )
  ex rel. AMBER WATT,                       )
                                            )
          Plaintiff,                        )
  v.                                        )
                                            )
  VIRTUOX, INC.                             )
          Defendant.                        )
                                            )
  _______________________________________)

        VIRTUOX, INC.’s MOTION TO DISMISS RELATOR’S FIRST AMENDED
           COMPLAINT AND INCORPORATED MEMORANDUM OF LAW

                                                K&L GATES LLP

                                                Javier A. Roldan Cora
                                                John H. Lawrence, pro hac vice pending
                                                Mark A. Rush, pro hac vice pending
                                                Joshua I. Skora, pro hac vice pending
                                                Southeast Financial Center, Suite 3900
                                                200 South Biscayne Boulevard
                                                Miami, FL 33131-2399
                                                T: (305) 539-3300
                                                F: (305) 358-7095
                                                javier.roldancora@klgates.com
                                                john.lawrence@klgates.com
                                                mark.rush@klgates.com
                                                joshua.skora@klgates.com

                                                Attorneys for VirtuOx, Inc.
Case 0:19-cv-61084-RNS Document 53 Entered on FLSD Docket 05/07/2021 Page 2 of 23




                                  PRELIMINARY STATEMENT
         Relator’s First Amended Complaint (“Complaint”)—claiming that VirtuOx, Inc.
  (“VirtuOx”) violated the federal False Claims Act (“FCA”), 31 U.S.C. § 3729, et seq. and its state
  counterparts—fails to plead any actionable theories of FCA liability. 1 The heart of this case is an
  antiquated statutory and regulatory regime that has been significantly outpaced by technology and
  advancements in health care. VirtuOx, a Medicare-approved independent diagnostic testing
  facility (“IDTF”), utilizes a remote and mobile technology platform to provide diagnostic tests to
  patients in their homes nationwide. The statutory and regulatory regime that governs IDTFs was
  created for “brick and mortar” IDTFs that test patients in a facility—not those that utilize mobile
  technology to provide comprehensive in-home services from coast to coast. The Centers for
  Medicare & Medicaid Services (“CMS”) has not promulgated any rules, regulations, or guidance
  to account for IDTFs like VirtuOx, and Relator attempts to exploit this fact through the
  Complaint’s allegations. However, Relator’s claims fail because they are based on statutory and
  regulatory requirements that either do not exist or are stretched far beyond their application.
  Indeed, all of Relator’s FCA claims are based on legal conduct, and Relator fails to cite any legal
  authority that establishes that VirtuOx violated the FCA. 2
         Moreover, the Complaint fails to cite any alleged false claims, is pervasively defined by
  non-particularized allegations, is dependent upon publicly available information, and is built upon
  allegations pleaded “upon information and belief” and wholly deficient ipse dixit statements.
  These insufficiencies, coupled with Relator’s status as VirtuOx’s competitor, are fatal to the
  Complaint as they clearly demonstrate that the Complaint lacks the indicia of reliability required
  by the FCA. In short, the Complaint fails to meet the most basic FCA pleading requirements—let




  1
    The United States Attorney’s Office for the Southern District of Florida (the “Government”) filed
  its declination to intervene on January 19, 2021, ECF No. 49. The State Plaintiffs filed their
  collective notice of declination to intervene on May 6, 2021, ECF No. 51. As a result of these
  declinations, the State of Maryland’s claims were dismissed without prejudice, ECF No. 52.
  2
    The Complaint includes claims under various state versions of the FCA. Because these state
  versions contain substantively similar requirements as the federal FCA, VirtuOx’s arguments
  herein under the federal FCA apply equally to the state versions, and they should be dismissed.
                                                   1
Case 0:19-cv-61084-RNS Document 53 Entered on FLSD Docket 05/07/2021 Page 3 of 23




  alone the heightened pleading standards demanded of Relator—and should be dismissed. 3
         First, Relator’s allegation that VirtuOx violated the FCA by improperly billing claims for
  its overnight pulse oximetry (“POX”) testing from its San Francisco, California location
  (“California Office”) instead of its Coral Springs, Florida location (“Florida Office”) has no legal
  basis. Relator has not cited, and cannot cite, to a single statute, regulation, or rule VirtuOx
  purportedly violates when it bills POX testing from its California Office. The reason for this
  failure is simple: no such authority exists. The only guidance is sub-regulatory, is not discussed
  in the Complaint, and supports VirtuOx’s billing locality.
         Second, Relator has failed to plead any legal or regulatory basis for her allegation that
  VirtuOx improperly bills for “spot checks” in conjunction with certain POX testing. Specifically,
  Relator offers no support for the allegation that the spot check that VirtuOx performs when ordered
  by a physician is “encompassed” by the POX testing. The billing codes at issue—94760 and
  94762—are for services that occur on distinct dates of service and can be billed separately.
         Third, Relator’s claim that VirtuOx engaged in unlawful off-label promotion of the VPOD
  CapOx and is liable for related billing—including that associated with third parties’ ordering of
  non-invasive ventilators (“NIVs”) for patients—is entirely contradicted by applicable standards
  and case law. Federal payors allow reimbursement for off-label use of a medical device so long
  as it is approved by the U.S. Food and Drug Administration (“FDA”) or cleared for some other
  use, and may be used to perform the relevant service. Relator has also not adequately alleged a
  causal chain for purposes of FCA liability between VirtuOx’s alleged off-label promotion of the
  VPOD CapOx and NIV claims.
         Fourth, Relator’s attempt to recast VirtuOx’s lawful conduct in providing POX devices to
  durable medical equipment companies (“DMEs”) for POX testing as an unlawful kickback scheme
  is unfounded and permitted by CMS. Specifically, VirtuOx’s provision of POX devices to DMEs
  is part of a “courier model,” wherein CMS allows a DME to deliver testing equipment on behalf
  of a Medicare-enrolled IDTF, such as VirtuOx, to patients. CMS has also stated that it does not


  3
    The Compliant fails to state under which specific provisions of the FCA it is brought and, instead,
  broadly alleges that Relator sues under 31 U.S.C. § 3729(a)(1) and (a)(2). Consequently, Relator
  has failed to adequately allege the various subsections of § 3729(a)(1) and their elements and has
  thereby failed to apprise VirtuOx of the specific nature of Relator’s claims. However, VirtuOx’s
  arguments apply with equal force to any claims Relator may bring under § 3729(a)(1)—including,
  but not limited to, any alleged retention of overpayments and conspiracy.
                                                   2
Case 0:19-cv-61084-RNS Document 53 Entered on FLSD Docket 05/07/2021 Page 4 of 23




  intend to regulate the ownership of the POX device. Consequently, Relator’s kickback allegations
  are belied by CMS’s own guidance.
         Finally, each of Relator’s FCA claims against VirtuOx is entirely devoid of particularized
  supporting allegations. Despite filing a 162-page Complaint—which includes over 85 pages of
  exhibits—Relator has not identified a single false claim that VirtuOx purportedly submitted to
  Medicare or Medicaid for payment. Relator pleads central aspects of each of her alleged sweeping
  fraud schemes “upon information and belief” no fewer than 17 times.               Rather than plead
  particularized facts, Relator makes conclusory arguments and blanket pronouncements about
  VirtuOx’s alleged conduct; predominantly relies on publicly available information; and essentially
  asks the Court to “take her word for it” that her claims are reliable. These deficiencies are deepened
  further by Relator’s status as a “corporate outsider,” her lack of access to information allegedly
  supportive of her claims, and the unreliable perspective from which she pleads.
                                           BACKGROUND
    I.   VirtuOx
         VirtuOx operates Medicare-approved IDTFs, including in California and Florida, and
  provides IDTF-related services to patients across the country. See Relator’s First Amended
  Complaint (“ECF No. 41”), ¶¶ 18–20, 106–108. As an overnight respiratory care diagnostic
  testing company, VirtuOx performs a variety of home-based diagnostic tests. See id. ¶¶ 18–20, 94,
  99, 115–16. Of central focus is VirtuOx’s home-based POX testing. Specifically, POX testing is
  used to test oxygen levels in the blood, which is a critical data point for the diagnosis and treatment
  of respiratory and other ailments. See id. ¶¶ 94, 99, 123, 143. Medicare requires POX testing
  scores to cover certain therapies including long-term oxygen, and these scores support medical
  necessity for many other therapeutic interventions. See id. ¶¶ 94, 99, 144–45.
         Physicians order POX tests to diagnose and treat patients with signs and/or symptoms of
  low oxygen. See id. ¶¶ 94, 123–24, 150–51. Physicians send POX orders either to VirtuOx or a
  DME that will send the order to VirtuOx. See id. ¶¶ 126, 152. VirtuOx collects a patient’s
  information, including insurance information, and arranges for delivery of the POX test to the
  patient. See id. ¶¶ 95, Ex. 1. VirtuOx ships, or a DME couriers, the POX device with VirtuOx’s
  instructions for use to the patient’s residence. See id. ¶¶ 95, 152, Ex. 24. The patient follows
  VirtuOx’s instructions and self-administers the test. See id. ¶ 154, Ex. 24. After the test is



                                                    3
Case 0:19-cv-61084-RNS Document 53 Entered on FLSD Docket 05/07/2021 Page 5 of 23




  complete, VirtuOx analyzes the data and transmits the data to the patient’s physician. Id. ¶¶ 98,
  156.
      II.   Regulatory Requirements
            Very few regulatory requirements exist to govern IDTFs providing home-based overnight
  POX testing. The regulatory provisions that specify the enrollment requirements applying to an
  IDTF are located at 42 C.F.R. § 410.33. 4 CMS acknowledges that there are certain IDTFs, like
  VirtuOx—which it has generally referred to as providing “transtelephonic and electronic
  monitoring services”—that perform services without actually seeing the patient. CMS MLN
  Matters, “Independent Diagnostic Testing Facility (IDTF) Fact Sheet,” at 6 (Aug. 2016). CMS
  notes that it does not have specific certification standards for IDTF technicians; instead, such
  requirements for IDTFs are at the Medicare Administrative Contractor’s (“MAC”) discretion. Id.
  Similar to CMS, MACs have not promulgated any specific guidance as to POX testing and billing
  applicable to IDTFs like VirtuOx. For example, CMS National Coverage Determination for Home
  Use of Oxygen (“NCD 240.2”) solely addresses coverage criteria for home oxygen itself—and not
  for POX testing or related billing—and requires all claims for home oxygen therapy to be
  supported by valid qualifying test results “performed by a qualified provider or supplier of
  laboratory services.” Additionally, Local Coverage Determination L33797 Oxygen and Oxygen
  Equipment—which covers all DME MAC jurisdictions—solely applies to DMEs, and not IDTFs,
  and does not address POX testing or billing.
            The sole guidance that exists regarding POX testing and billing is sub-regulatory and is
  located at CMS Pub. 100-20, Transmittal 173 (Aug. 16, 2005) (“Transmittal 173”). 5 Transmittal
  173 interprets Section C of NCD 240.2 and specifically permits Medicare beneficiaries to self-
  administer overnight POX tests “under the direction of a Medicare enrolled” IDTF. Transmittal
  173 also sets forth the specific parameters of the “courier model,” wherein “a DME supplier or
  another shipping entity may deliver a pulse oximetry test unit and related technology used to
  collect and transmit test results to the IDTF to a beneficiary’s home.” Transmittal 173 expressly


  4
    42 C.F.R. § 410.33(e)(2) states, in part, that “[w]hen one or more aspects of the diagnostic testing
  are performed at the IDTF, the IDTF is the place of service.” Relator has not cited this language;
  Relator has not alleged that one or more aspects of VirtuOx’s POX testing do not occur at the
  California Office; and § 410.33(e)(2) is inapplicable because it relates to enrollment, not billing.
  5
    Relator appends CMS Pub. 100-20, Transmittal 166 (July 22, 2005) (“Transmittal 166”) to the
  Complaint. See ECF No. 41, Ex. 2. However, Transmittal 166 was replaced by Transmittal 173.
                                                    4
Case 0:19-cv-61084-RNS Document 53 Entered on FLSD Docket 05/07/2021 Page 6 of 23




  states that “CMS does not intend to regulate the ownership of either the testing unit or the
  technology used to transmit test results.” As to billing for overnight POX testing, Transmittal 173
  solely maintains that “[t]he carrier jurisdiction for the overnight pulse oximetry test is the location
  of the IDTF to which the test results are transmitted.” It does not define the term “transmitted.”
                                      STANDARD OF REVIEW
    I.   False Claims Act
         The FCA is neither “an all-purpose antifraud statute,” nor a vehicle for “punish[ing]
  garden-variety breaches of contract or regulatory violations” or “polic[ing] technical compliance
  with complex federal regulations.” Universal Health Servs., Inc. v. U.S. ex rel. Escobar, 136 S. Ct.
  1989, 2003 (2016) (citation omitted); U.S. ex rel. Williams v. Renal Care Grp., 696 F.3d 518, 528
  (6th Cir. 2012) (citation omitted). While a “law designed to punish and deter fraud,” the FCA is
  not a vehicle for “‘punish[ing] honest mistakes or incorrect claims submitted thorough mere
  negligence’ or imposing ‘a burdensome obligation’ on [defendants] rather than a ‘limited duty to
  inquire.’” Urquilla-Diaz v. Kaplan Univ., 780 F.3d 1039, 1058 (11th Cir. 2015) (citation omitted).
  Instead, liability attaches when a defendant “knowingly presents, or causes to be presented, a false
  or fraudulent claim for payment or approval,” “knowingly makes, uses, or causes to be made or
  used, a false record or statement material to a false or fraudulent claim,” or knowingly retains an
  overpayment. 31 U.S.C. §§ 3729(a)(1)(A)–(B), (G).
         A. Falsity
     Submission of a false claim is the “sine qua non” of an FCA violation. See Urquilla-Diaz, 780
  F.3d at 1052. Factual falsity exists when the defendant submits an incorrect description of the
  goods or services provided, or those goods and services were not provided as represented. See U.S.
  v. Space Coast Med. Assocs., L.L.P., 94 F. Supp. 3d 1250, 1259 (M.D. Fla. 2015) (citation
  omitted). Legal falsity exists where the defendant “knowingly falsely certifies that it has complied
  with a statute or regulation the compliance with which is a condition for Government payment.”
  Id. (quotation marks and citation omitted). Federal courts widely maintain there cannot be a
  finding of legal falsity without a violation of some rule, regulation, or standard, or a breach of
  duty. See, e.g., U.S. v. Halifax Hosp. Med. Ctr., 2014 WL 68603, at *8 (M.D. Fla. Jan. 8, 2014).
         B. Scienter
     Application of the FCA’s scienter requirement is “rigorous.” Escobar, 136 S. Ct. at 2002. The
  FCA does not require “proof of a specific intent to defraud,” yet it “does not attach [liability] to

                                                    5
Case 0:19-cv-61084-RNS Document 53 Entered on FLSD Docket 05/07/2021 Page 7 of 23




  innocent mistakes or simple negligence.” U.S. ex rel. Phalp v. Lincare Holdings, Inc., 857 F.3d
  1148, 1155 (11th Cir. 2017) (citation and quotation marks omitted); see also id. at 1154 (citing
  U.S. ex rel. Clausen v. Lab. Corp. of America, 290 F.3d 1301, 1311 (11th Cir. 2002) (stating the
  FCA “does not create liability merely for a health care provider’s disregard of Government
  regulations or improper internal policies unless, as a result of such acts, the provider knowingly
  asks the Government to pay amounts it does not owe.”) (emphasis added)).                 Where “the
  defendant’s interpretation of a statute or regulation was reasonable,” “‘there [wa]s no authoritative
  contrary interpretation’ of the rule,” and “the defendant [did not] actually kn[o]w or [otherwise]
  should have known that its conduct violated a regulation in light of any ambiguity,” a relator cannot
  satisfy the knowledge requirement under the FCA. Phalp, 857 F.3d at 1155 (11th Cir. 2017)
  (citation omitted); Space Coast, 94 F. Supp. 3d at 1262 (citation omitted). Stated differently,
  “[u]nder the FCA’s knowledge element, then, the court’s focus is on the objective reasonableness
  of the defendant’s interpretation of an ambiguous term and whether there is any evidence that the
  [Government] warned the defendant away from that interpretation.” U.S. ex rel. Purcell v. MWI
  Corp., 807 F.3d 281, 290 (D.C. Cir. 2015). In cases of disputed interpretative questions, it is
  difficult to establish even the loosest standard of knowledge under the FCA. Id. at 288.
         C. Materiality
     Similarly, the materiality requirement is “rigorous,” “demanding” and “not a means of
  imposing treble damages and other penalties for insignificant regulatory or contractual violations.”
  Escobar, 136 S. Ct. at 2002–04. To be actionable, “a misrepresentation about compliance with a
  statutory, regulatory, or contractual requirement must be material to the Government’s payment
  decision.” Escobar, 136 S. Ct. at 2002. In other words, it must have a “natural tendency to
  influence, or be capable of influencing, the payment or receipt of money or property.” 31 U.S.C.
  § 3729(b)(4). Materiality does not exist “merely because the Government designates compliance
  with a particular statutory, regulatory, or contractual requirement as a condition of payment”; the
  “Government would have the option to decline to pay if it knew of the defendant’s
  noncompliance”; or “where noncompliance is minor or insubstantial.” Escobar, 136 S. Ct. at 2003.
  Rather, no one single factor is dispositive. See id. at 2003–04.
   II.   Federal Rules of Civil Procedure 8 and 12
         The Federal Rules of Civil Procedure require Relator to plead “a short and plain statement
  of the claim showing that [she] is entitled to relief” and to state each allegation simply, concisely,

                                                    6
Case 0:19-cv-61084-RNS Document 53 Entered on FLSD Docket 05/07/2021 Page 8 of 23




  and directly. Fed. R. Civ. P. 8(a)(2), (d)(1). Where Relator fails to state a facially plausible claim
  to relief, the Court must dismiss the Complaint for failure to state a claim upon which relief can
  be granted under Federal Rule of Civil Procedure 12(b)(6). See Urquilla-Diaz, 780 F.3d at 1051.
  A facially plausible claim pleads “content that allows the court to draw a reasonable inference that
  the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
  (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). It demands more than “labels and
  conclusions” and “formulaic recitation[s]” of the elements of an FCA claim. See Twombly, 550
  U.S. at 555. Indeed, while “legal conclusions can provide the framework of a complaint, they
  must be supported by factual allegations.” Id. at 679. A complaint cannot survive a motion to
  dismiss “[w]here [it] pleads facts that are merely consistent with a defendant’s liability” because
  “it stops short of the line between possibility and plausibility of entitlement to relief.” Id. at 678
  (quotation marks and citation omitted).
   III.   Federal Rule of Civil Procedure 9(b)
          To plead a viable claim under the FCA, Relator is required to plead with particularity
  pursuant to the heightened pleading requirements of Rule 9(b). Hopper v. Solvay Pharm., Inc., 588
  F.3d 1318, 1324 (11th Cir. 2009). Accordingly, Relator “must identify the particular document
  and statement alleged to be false, who made or used it, when the statement was made, how the
  statement was false, and what the defendants obtained as a result.” U.S. ex rel. Bingham v. HCA,
  Inc., 2016 WL 6027115, at *4 (S.D. Fla. Oct. 14, 2016), aff’d sub nom. Bingham v. HCA, Inc., 783
  F. App’x 868 (11th Cir. 2019). Rule 9(b) is an exacting standard, which demands “paragraph-by-
  paragraph” scrutiny of the complaint’s allegations. U.S. ex rel. Marlar v. BWXT Y-12, L.L.C., 525
  F.3d 439, 444 (6th Cir. 2008). 6
          If Relator is unable to specifically identify actual false claims allegedly submitted for
  payment, she may be able to satisfy Rule 9(b) if she alleges the actual submission of a false claim
  and offers “some indicia of reliability” to support that allegation. Carrel v. AIDS Healthcare
  Found., Inc., 898 F.3d 1267, 1275 (11th Cir. 2018). Federal courts “evaluate whether the
  allegations of a complaint contain sufficient indicia of reliability to satisfy Rule 9(b) on a case-by-
  case basis.” U.S. ex rel. Atkins v. McInteer, 470 F.3d 1350, 1358 (11th Cir. 2006). It is not enough
  that Relator “merely . . . describe[s] a private scheme in detail [and] then . . . allege[s] simply and

  6
   The failure to satisfy Rule 9(b) requires dismissal of the Complaint under Rule 12(b)(6). See
  Corsello v. Lincare, Inc., 428 F.3d 1008, 1012 (11th Cir. 2005).
                                                    7
Case 0:19-cv-61084-RNS Document 53 Entered on FLSD Docket 05/07/2021 Page 9 of 23




  without any stated reason . . . [her] belief that claims requesting illegal payments must have been
  submitted, were likely submitted[,] or should have been submitted.” Id.
                                             ARGUMENT
    I.   Relator Cannot State a Claim Under the FCA Because the Allegedly False Locality
         Billing Scheme is Premised on Purported Non-Compliance with Standards that Do
         Not Exist
         A. Relator Fails to Plead Falsity with Respect to Any Claims Submitted from
            VirtuOx’s California Office.
         Relator alleges that VirtuOx falsely represented the location of its IDTF services as its
  California Office rather than the Florida Office. See, e.g., ECF No. 41, ¶¶ 3–4, 94–122, 187–88.
  Relator has no legal basis to support this claim, and the Complaint otherwise fails to plead how
  any claims submitted from the California Office are false, rendering the allegation fatally flawed.
  Indeed, Relator completely fails to cite any statute, regulation, or rule requiring VirtuOx to bill
  from the Florida Office.      While Relator has appended, without discussion, sub-regulatory
  guidance, the sub-regulatory guidance Relator cites has been replaced. More importantly, the sub-
  regulatory guidance that currently exists cannot be the basis of an enforcement action in this
  context under the recent U.S. Supreme Court decision, Azar v. Allina Health Services, 139 S. Ct.
  1804 (2019), and that sub-regulatory guidance otherwise supports VirtuOx’s billing from its
  California Office.
             1. Relator does not and cannot cite to a single statute, regulation, or rule rendering
                false any claim VirtuOx billed from the California Office.
         Relator does not—and simply cannot—identify a violation of a single rule or standard or a
  breach of duty to support her assertions that the Florida Office is the proper billing locality for
  VirtuOx’s services or that claims billed from the California Office are false. See, e.g., U.S. ex rel.
  Barker v. Tidwell, 2015 WL 3505554, at *5 (M.D. Ga. June 3, 2015). Rather, as set forth in detail
  above, the entire universe of IDTF-related regulations and guidance is devoid of any standards
  clearly governing billing locality in this context.
         In fact, rather than showing VirtuOx certified compliance with any applicable laws and
  regulations which were a prerequisite to receiving a Government benefit, Urquilla-Diaz, 780 F.3d
  at 1052, Relator relies on a series of unsupported conclusions to create the appearance of a legal
  violation and resulting false claim. For example, Relator concludes, always “[u]pon information
  and belief,” that (1) VirtuOx provides IDTF services from the Florida Office since it is VirtuOx’s


                                                    8
Case 0:19-cv-61084-RNS Document 53 Entered on FLSD Docket 05/07/2021 Page 10 of 23




   “corporate office” and “principal place of business”; (2) patients call the Florida Office with
   healthcare inquiries and that VirtuOx handles “insurance billing activities” there; and (3) “virtually
   no IDTF services are being performed” in the California Office. ECF. No. 41, ¶¶ 104–05, 109.
   Relator even goes so far as implying that, because she received a busy signal when calling the
   California Office, but reached someone at the Florida Office, VirtuOx is somehow creating “a
   front for purpose of billing Medicare for the higher allowable” rate. Id. ¶¶ 111–12. At no point
   does Relator cite to any authority or otherwise explain how such business activities determine
   proper billing locality. Put simply, Relator has levied her disagreement with VirtuOx’s business
   decisions, but she has not established a facially plausible claim of falsity.
          Relator’s misplaced reliance on Transmittal 166 and, by extension, its replacement,
   Transmittal 173 (collectively, the “Transmittals”), does not cure her fatally flawed falsity
   allegations. See id., Ex. 2. The Transmittals do not interpret or analyze any statutes, regulations,
   or rules pertaining to the operation of Medicare-enrolled IDTFs and, at best, are ambiguous.
   Relator appends Transmittal 166 without substantive discussion, presumably because Relator
   knows it is sub-regulatory guidance entirely inapplicable to IDTF billing and locality requirements.
   See id. ¶¶ 96, Ex. 2. Instead, the Transmittals establish a regime whereby DMEs deliver Medicare-
   enrolled IDTFs’ testing equipment to patients’ homes, without making any changes to IDTF
   enrollment or operation regulations. See Transmittal 173, at 1–3.
          Only one sentence of the Transmittals could conceivably relate to proper billing locality
   for VirtuOx’s IDTF services: the applicable “carrier jurisdiction for the overnight [POX] test is
   the location of the IDTF to which the test results are transmitted.” Id. at 3. Not only does Relator
   not cite or discuss this language, but even if she had, it is entirely inapposite. See ECF. No. 41,
   ¶¶ 96, Ex. 2. The Transmittals neither define “transmitted,” nor provide exemplar scenarios
   determining carrier jurisdiction based on transmission of POX testing results—failing to create a
   “statute or regulation the compliance with which is a condition for Government payment” for IDTF
   billing locality. Space Coast, 94 F. Supp.3d at 1259.
              2. The U.S. Supreme Court’s opinion in Allina and the case’s progeny prohibit using
                 the Transmittals as a basis for falsity under the FCA.
          Even if Relator had argued the Transmittals’ application to IDTF billing locality, Allina
   and its progeny prohibit liability premised on sub-regulatory guidance not subject to notice-and-
   comment rulemaking and directly affecting reimbursement. The Transmittals were not subject to


                                                     9
Case 0:19-cv-61084-RNS Document 53 Entered on FLSD Docket 05/07/2021 Page 11 of 23




   notice-and-comment rulemaking and, since their issuance, have served as gap-filling policy within
   the context of the broadly worded language of NCD 240.2.C. The meaning of “transmitted” in the
   Transmittals directly affects VirtuOx’s entitlement to reimbursement because it affects the
   applicable carrier jurisdiction to which VirtuOx bills claims. As such, Relator cannot establish
   falsity (or knowledge) under the FCA because the Transmittals are a substantive legal standard
   that fails to satisfy Allina’s requirements.
           The thrust of Allina’s holding is that the establishment or alteration of a substantive legal
   standard—one that creates, defines, or regulates the rights, duties, or powers of the parties,
   particularly as it relates to payment—must go through notice-and-comment rulemaking. Also
   critical is Allina’s position that a gap-filling policy that interprets a broadly worded statute or
   regulation must go through the rulemaking process to be valid and enforceable. In Allina, the
   Court considered whether a change to a Department of Health and Human Services (“HHS”)
   reimbursement formula for hospitals treating low-income patients “establish[ed] or changed a
   substantive legal standard governing . . . the payment for services” and thus was required to
   undergo notice-and-comment rulemaking under the Medicare Act. Allina Health Servs., 139 S. Ct.
   at 1809–10 (quotation marks and citation omitted). The Court—in a 7-1 decision—invalidated the
   formula change, finding that the “failure to give notice and a chance to comment was fatal.”
   Polansky v. Exec. Health Res., Inc., 422 F. Supp. 3d 916, 933 (E.D. Pa. 2019) (citation omitted).
   Importantly, the Court stated that, assuming that an underlying statute does not speak directly to
   an issue, “when the government establishes or changes an avowedly ‘gap’-filling policy, it can’t
   evade its notice-and-comment obligation under [42 U.S.C.] § 1395hh(a)(2).” Allina Health Servs.,
   139 S. Ct. at 1817.
           Federal courts have applied Allina in the FCA context, dismissing claims predicated on
   policies affecting reimbursement that did not undergo notice-and-comment rulemaking.                 In
   Polansky v. Exec. Health Res., Inc., the “core of [r]elator’s theory of liability [wa]s that [d]efendant
   exploited the difference in reimbursement rates for inpatient and outpatient services,” causing
   submission of claims for inpatient services that should have been billed as outpatient. 422 F. Supp.
   3d at 919. The court found the at-issue CMS 24-hour policy “delineate[d] the circumstances in
   which a hospital [wa]s entitled to higher inpatient reimbursement,” thus requiring advance public
   notice and opportunity to comment as a substantive legal standard “affect[ing] the right to, or
   amount of reimbursement[.]” Id. at 934–35. The court maintained that the relator could not “justify


                                                     10
Case 0:19-cv-61084-RNS Document 53 Entered on FLSD Docket 05/07/2021 Page 12 of 23




   CMS’s failure to provide notice and comment for the 24-hour policy by characterizing it as mere
   guidance on a preexisting standard when the policy, in substance, is a gap-filling exercise
   prompted by the ambiguity of the prior policy.” Id. at 936 (citation omitted). Accordingly, without
   notice-and-comment rulemaking, “Allina compel[led] the conclusion that there can be no FCA
   liability on” the 24-hour policy claims. Id.
          The importance of Allina and Polansky is clear: Relator cannot establish falsity under the
   FCA when the sole basis for liability is a substantive legal standard that has not been subject to
   notice-and-comment rulemaking. Here, Relator cannot attempt to use the Transmittals—which
   she has yet to do—to support a claim that VirtuOx exploited differences in the existing
   reimbursement regime for the sake of capturing higher revenues. Neither can she attempt to
   argue—which she also has yet to do—that the Transmittals interpret a preexisting standard.
   Relator does not and cannot cite to a preexisting standard, rule, or regulation that opines on
   VirtuOx’s proper billing locality. Indeed, even through the most charitable lens, the concept of
   locality is solely from the Transmittals and not a statute, regulation, or even another guidance
   document. The Transmittals, therefore, are unquestionably “gap filler” under Allina and Polansky
   such that falsity—and, importantly, FCA liability—cannot be established.
              3. The Government—the true party-in-interest—“may not bring actions based solely
                 on allegations of noncompliance with guidance documents.”
          The Government—the real party-in-interest in FCA cases—advises its attorneys not to use
   “enforcement authority to effectively convert guidance documents into binding rules.” Rachel L.
   Brand, “Memorandum: Limiting Use of Agency Guidance Documents in Affirmative Civil
   Enforcement Cases,” at 2 (Jan. 25, 2018). Indeed, the Government expressly instructs that
   enforcement actions “must be based on violations of applicable legal requirements, not mere
   noncompliance with guidance documents issued by federal agencies, because guidance documents
   cannot by themselves create binding requirements that do not already exist by statute or
   regulation.” Dep’t of Just., Justice Manual, Title 1-20.100 (Dec. 2018) (citation omitted). The
   Government “may not bring actions based solely on allegations of noncompliance with guidance
   documents.” Id. Thus, an FCA action cannot be predicated on lack of compliance with guidance
   in and of itself, particularly if that guidance amounts to a substantive legal standard that was not
   subject to notice-and-comment rulemaking or a clear interpretation of an existing statute or
   regulation. See HHS, Advisory Opinion 20-05 on Implementing Allina (Dec. 3, 2020) (affirming


                                                   11
Case 0:19-cv-61084-RNS Document 53 Entered on FLSD Docket 05/07/2021 Page 13 of 23




   the same).
          B. Relator Fails to Plead VirtuOx’s Alleged Knowledge that Claims Submitted from
             the California Office Were False.
          Relator generally alleges, without more, that VirtuOx “knowingly” violated the FCA when
   it falsely represented its location of services as its California Office. See ECF No. 41, ¶¶ 186, 202–
   03, 214. Such an allegation fails to satisfy the “rigorous” scienter standard of the FCA. See
   Escobar, 136 S. Ct. at 2002. As set forth above, within the entire IDTF-related universe of
   standards, there are zero statutes, regulations, or rules on proper billing locality. VirtuOx simply
   could not have actually known, deliberately ignored, or recklessly disregarded non-existent
   standards of conduct for billing claims. 31 U.S.C. § 3729(a)(1)(A)–(B), (b)(1). See Phalp, 857
   F.3d at 1155 (quoting U.S. v. R&F Props. of Lake Cnty., Inc., 433 F.3d 1349, 1358 (11th Cir.
   2005)) (maintaining that a defendant’s interpretation of an ambiguous regulation must be
   reasonable, and the defendant must not have known or should have known the conduct was
   unlawful).
          The only conceivable basis for VirtuOx’s “knowledge” of proper billing locality is the
   Transmittals, which are irrelevant.     Even if they were applicable for argument’s sake, the
   Transmittals are at best ambiguous as to the criteria to determine proper billing locality. As
   discussed, the Transmittals neither define what “transmitted” means, nor provide exemplar
   scenarios where the carrier jurisdiction was determined based on transmission of POX testing
   results. See Transmittal 173, at 3 (defining the applicable carrier jurisdiction as “the location of
   the IDTF to which the test results are transmitted”). It does not contain any discussion—apart
   from this one sentence—regarding the IDTF to which POX test results are transmitted.
          To the extent the Transmittals dictate VirtuOx’s proper billing locality, there is no
   allegation or evidence that the data at issue was not transmitted to California. It was also
   objectively reasonable for VirtuOx to conclude that the California Office, as opposed to the Florida
   Office, was the proper “carrier jurisdiction” to which its testing results were “transmitted.”
   VirtuOx provides IDTF “services to patients and [DME] companies throughout the United States.”
   ECF No. 41, ¶ 19 (emphasis added). The Transmittals, published in 2005, do not contemplate a
   nationwide platform for the transmission of POX test results, nor should they, because the
   Transmittals focus on home oxygen coverage, not IDTF payment or enrollment requirements.
   Moreover, with exactly zero regulations or guidance warning VirtuOx away from its interpretation


                                                    12
Case 0:19-cv-61084-RNS Document 53 Entered on FLSD Docket 05/07/2021 Page 14 of 23




   that it could bill from the California Office, VirtuOx acted without authoritative guidance to the
   contrary and without reason to know its billing was in any way improper. To suggest otherwise is
   “interpretive afterthought” impermissibly straining to apply the Transmittals. See U.S. v. Napco
   Int’l, Inc., 835 F. Supp. 493, 498 (D. Minn. 1993).
             C. Relator Fails to Plead that VirtuOx’s Selection of the California Office as Its
                Billing Locality Was Material to Reimbursement Decisions.
             Relator fails to plead plausible allegations that VirtuOx’s alleged misrepresentations about
   its billing locality were material to reimbursement decisions. See, e.g., ECF No. 41, ¶¶ 100 115–
   20, 203, 212–13.        This failure is fatal as the FCA’s materiality standard is “rigorous,”
   “demanding,” and “not a means of imposing treble damages and other penalties for insignificant
   regulatory or contractual violations.” Escobar, 136 S. Ct. at 2002–04. With zero legal support in
   the entire universe of IDTF-related regulations and guidance for Relator’s billing locality
   assertions, VirtuOx could not and did not violate “a condition of payment,” as there are simply no
   conditions about billing locality attached in this context. See Escobar, 136 S. Ct. at 2003. For the
   same reasons, the Government would have no basis to decline payment based on knowledge of
   VirtuOx’s billing locality. Id. 7 By drawing inferences, it seems, at best, that Relator believes the
   Government would not have reimbursed VirtuOx if it knew the Florida Office was the proper
   billing locality. However, there is no requirement that dictates that the California Office is not the
   appropriate billing location, and Relator’s series of inferences about differences in allowable rates
   is insufficient to plead materiality, particularly in light of the “rigorous” standard mandated by
   Escobar.
       II.   VirtuOx’s Billing for “Spot Checks” Does Not Result in False Claims or Otherwise
             Amount to Improper Conduct
             Relator utilizes unsubstantiated and bald-faced assertions in the Complaint to try to create
   the appearance of false claims by alleging that VirtuOx falsely billed codes 94760 and 94762
   concurrently in order to obtain additional payment for the same service. See, e.g., ECF No. 41,
   ¶¶ 5–6, 123–32, 189. In so doing, Relator fails to sufficiently allege any aspect of an FCA claim.
   Specifically, Relator alleges that “Code 94760 was always billed concurrently with [code] 94762,
   and as such there should not have been a claim submitted for [code] 94760. Those claims would


   7
    For purposes of materiality, the fact that the Government declined to intervene on January 19,
   2021, is relevant. ECF No. 49.
                                                     13
Case 0:19-cv-61084-RNS Document 53 Entered on FLSD Docket 05/07/2021 Page 15 of 23




   all be false claims.” Id. ¶ 131. Grasping at straws to support this conclusion, Relator basely claims,
   “[t]here is no reason to perform a spot check at the same time as an overnight study.” Id. ¶¶ 6,
   125. However, Relator does not cite to a single statute, regulation, or rule prohibiting the
   performance of a spot check as part of an overnight POX study or for the billing of codes 94760
   and 94762. Consequently, Relator has not plausibly established falsity under the FCA. See Space
   Coast, 94 F. Supp. 3d at 1259.
          Separately, Relator’s claims must fail as a matter of law because she fails to make specific
   claims about VirtuOx’s alleged knowledge and the materiality of its claims. See, e.g., ECF No. 41,
   ¶¶ 130–31, 186, 202–03, 212–14. As she cannot with her locality billing claims, Relator cannot
   establish scienter and materiality because she has not cited or discussed any authority that would
   render VirtuOx’s alleged conduct unlawful. General assertions that VirtuOx knowingly submitted
   false claims and/or received a certain sum more than allegedly allowed fails to meet these
   “rigorous” standards. See Escobar, 136 S. Ct. at 2002–04. As such, Relator’s “spot check” claim
   should be dismissed.
   III.   Relator Failed to Sufficiently Allege that VirtuOx’s Promotion of the VPOD CapOx
          for Home Use Caused the Submission of False Claims
          Relator alleges that VirtuOx’s promotion of the VPOD CapOx for home use constituted
   unlawful off-label promotion and that the related claims VirtuOx submitted constituted false
   claims under the FCA. See, e.g., ECF No. 41, ¶¶ 7, 133–47, 149. However, claims submitted to
   federal payors for off-label use of a medical device do not constitute per se false claims, even if
   the device was promoted for the off-label use in question. See U.S. ex rel. Modglin v. DJO Glob.
   Inc., 114 F. Supp. 3d 993, 1023 (C.D. Cal. 2015) (finding relator’s allegation that defendant
   intentionally marketed its Class III medical device for an unapproved use without seeking
   preapproval from the FDA insufficient to support a claim that the defendant submitted false claims
   to Medicare for the alleged unapproved use). Unless otherwise provided in applicable guidance,
   federal payors allow reimbursement for off-label use of a medical device so long as the medical
   device is approved or cleared by FDA for some other use, and may be used to perform the relevant
   service. Id.; U.S. ex rel. Nowak v. Medtronic, Inc., 806 F. Supp. 2d 310, 345, 347 (D. Mass.
   2011) (“‘Medicare and Medicaid reimbursement for off-label uses of medical devices is more
   permissive than reimbursement for off-label uses of pharmaceuticals’ . . . . Off-label promotion
   cases involving medical devices are uniquely complicated by the relatively more permissive and


                                                    14
Case 0:19-cv-61084-RNS Document 53 Entered on FLSD Docket 05/07/2021 Page 16 of 23




   undefined nature of Medicare and Medicaid cover of ‘off-label’ medical devices.”). Here, Relator
   pleads that the VPOD CapOx is an FDA cleared device, and has not pleaded any guidance
   establishing that the alleged off-label use of the device is not reimbursable. Consequently, Relator
   cannot establish falsity or the other required elements to advance a claim under the FCA. 8
          Relator further alleges that the off-label use of the VPOD CapOx caused physicians to
   order NIVs for patients, which in turn were supplied by DMEs and billed to federal payors. See,
   e.g., ECF No. 41, ¶¶ 148–49, 190, 210. As stated above, off-label use of a device does not preclude
   reimbursement from federal payors. Moreover, even if VirtuOx promoted the VPOD CapOx to
   providers for an unapproved use and DMEs supplied and billed federal payors for NIVs, Relator’s
   allegations fail. Merely alleging that VirtuOx marketed the VPOD CapOx for an unapproved use
   is not sufficient to support a finding that claims that providers submitted were false or that VirtuOx
   caused the submission of a false claim under the FCA. Dan Abrams Co. LLC v. Medtronic Inc.,
   No. 19-56377, 2021 WL 1235845, at *2–3 (9th Cir. Apr. 2, 2021) (finding that neither off-label
   use nor off-label marketing of a medical device gives rise to a false claim for Medicare
   reimbursement).
   IV.    Relator’s Kickback Claim Should Be Dismissed Because It Sets Forth Legal Conduct
          Relator alleges that VirtuOx knowingly presented claims for IDTF services resulting from
   kickbacks under the AKS, 42 U.S.C. § 1320a-7b, by providing DMEs with POX devices that were
   owned by VirtuOx and were used for POX testing. See, e.g., ECF No. 41, ¶¶ 8, 150–64, 191–99,
   204–09. This claim has no support, as the conduct at issue is permitted by CMS. Apart from
   broadly citing to the AKS and the FCA, Relator fails to cite any specific authority that would
   suggest that it is unlawful for VirtuOx to own the devices and provide them to DMEs to then
   courier to patients in response to physician-ordered home-based POX testing. Relator cannot cite
   to any such authority because none exists.
          Instead, Transmittal 166—which Relator cites—and its replacement, Transmittal 173, set

   8
     Relator relies on VirtuOx’s own website to assert that VirtuOx is marketing the VPOD CapOx
   for use without clinical supervision. See ECF No. 41, ¶¶ 135–36. Accordingly, the crux of
   Relator’s allegation—that the device is promoted for off-label, home use—has been publicly
   disclosed. See U.S. ex rel. Osheroff v. Humana, Inc., 776 F.3d 805, 813 (11th Cir. 2015)
   (concluding publicly available websites intended to disseminate information about defendants’
   programs qualified as news media for the public disclosure bar). Since Relator’s allegations are
   substantially the same as the information on VirtuOx’s website and she is not an original source,
   her claims fail pursuant to the public disclosure bar. 31 U.S.C. § 3730(e)(4).
                                                    15
Case 0:19-cv-61084-RNS Document 53 Entered on FLSD Docket 05/07/2021 Page 17 of 23




   forth a “courier model” wherein CMS permits DMEs to courier VirtuOx-owned POX devices to
   and from patients’ homes. Specifically, the Transmittals provide “guidance on when a DME
   supplier may deliver test equipment on behalf of a Medicare-enrolled” IDTF. The Transmittals
   state that “[o]vernight oximetry testing (code 94762) can be performed in the beneficiary’s home
   or in another location” and that it can be “self-administered” by a patient “under the direction of a
   Medicare enrolled” IDTF. They add that “a DME supplier or another shipping entity may deliver
   a pulse oximetry test unit and related technology used to collect and transmit test results to the
   IDTF to a beneficiary’s home.” In other words, pursuant to the Transmittals’ own terms, under
   this courier model, the DME “is acting merely as a courier of equipment” and “CMS does not
   intend to regulate the ownership of . . . the testing unit . . . .” Relator’s kickback and related FCA
   claims, therefore, are unsupported and should be dismissed.
    V.    Relator’s Claims Fail to Satisfy the Heightened Pleading Standards of Rule 9(b)
          Relator’s 162-page Complaint—which alleges that VirtuOx engaged in sweeping fraud
   schemes—fails to identify a single false claim. The Complaint also fails to establish that a false
   claim was submitted with corresponding indicia of reliability. Relator lacks personal knowledge
   of the purported violations and facts that form the entire basis of her Complaint as she is a
   competitor and non-employee of VirtuOx. The Complaint is rife with allegations pleaded on the
   basis of “information and belief,” speculation, second-hand information, and information that is
   otherwise publicly available and non-specific—all of which are fundamentally insufficient under
   the demanding pleading requirements of Rule 9(b). As such, Relator’s claims should be dismissed.
          A. Relator’s Complaint Fails to Identify a Single False Claim that VirtuOx Allegedly
             Submitted for Payment.
          Despite bringing an FCA action against VirtuOx based on four alleged fraudulent schemes
   that purportedly occurred over many years, Relator fails to identify a single false claim. Clausen,
   290 F.3d at 1311 (stating that an actual false claim is “the sine qua non of an [FCA] violation”);
   Est. of Helmly v. Bethany Hospice & Palliative Care of Coastal Ga., LLC, 2021 WL 1609823, at
   *5 (11th Cir. Apr. 26, 2021) (“Relators’ complaint fails to identify even a single, concrete example
   of a false claim submitted to the government.”). Relator has failed to identify which claims were
   supposedly false, “the particular document[s] and statement[s] alleged to be false, who made or
   used [them], when the statement[s were] made, how the statement[s were] false, and




                                                    16
Case 0:19-cv-61084-RNS Document 53 Entered on FLSD Docket 05/07/2021 Page 18 of 23




   what . . . [VirtuOx] obtained as a result.” United States ex rel. Bingham v. HCA, Inc., 2016 WL
   6027115, at *4 (S.D. Fla. Oct. 14, 2016) (citation and internal quotations omitted).
          Instead of pleading actual false claims, Relator relies on incomplete publicly available
   information to estimate the number of claims paid to VirtuOx and cursorily concludes that all such
   claims must be false. ECF No. 41, ¶¶ 115–20, 130–32; 168–69; 177–79. Such pleading is
   fundamentally insufficient to satisfy the Eleventh Circuit’s heightened Rule 9(b) pleading
   requirements. Est. of Helmly, 2021 WL 1609823, at *6 (stating “that relators cannot ‘rely on
   mathematical probability to conclude that [a defendant] surely must have submitted a false claim
   at some point’” (citation omitted)); Barys ex rel. U.S. v. Vitas Healthcare Corp., 298 F. App'x 893,
   897 (11th Cir. 2008) (holding that relator’s “conclusory statements are insufficient to justify” a
   less stringent pleading requirement under Rule 9(b)).
          B. Relator’s Allegations Lack Sufficient Indicia of Reliability.
          Not only does Relator fail to identify a single false claim that VirtuOx allegedly submitted
   for payment, she fails to plead—for any of the Complaint’s purported schemes—that VirtuOx
   submitted a false claim for payment with corresponding indicia of reliability. U.S. v. Choudhry,
   262 F. Supp. 3d 1299, 1310 (M.D. Fla. 2017) (“[M]ere[] speculat[ion] that an unlawful . . . scheme
   exist[ed] and, by extension . . . that all Medicare claims were ‘tainted’” is insufficient). Similarly,
   Relator alleges violations of the AKS, but fails to plead with particularity a single instance when
   VirtuOx provided a “kickback” to any DME, let alone one that resulted in the submission of a false
   claim. U.S. ex rel. Mastej v. Health Mgmt. Assocs., Inc., 591 F. App’x 693, 705 (11th Cir. 2014)
   (establishing that a relator must plead an alleged FCA kickback scheme with particularity, coupled
   with strong indicia that a false claim was actually submitted).
            1.    Relator’s status substantially undermines the credibility of the Complaint and its
                  indicia of reliability under Rule 9(b).
          As a “corporate outsider” and competitor, Relator lacks “first-hand knowledge” of
   VirtuOx’s operations and billing practices and “a sufficient basis” for her allegations that VirtuOx
   “actually submitted” false claims to the Government. See Clausen, 290 F.3d at 1314; Thornton v.
   Nat’l Compounding Co., Inc., 2019 WL 2744623, at *12 (M.D. Fla. July 1, 2019). Through the
   Complaint’s allegations, it is clear that Relator does not know, inter alia, how VirtuOx’s IDTF-
   related services or billing practices function, including POX testing; who at VirtuOx is responsible
   for submitting claims to the Government; what representations VirtuOx has purportedly made to


                                                     17
Case 0:19-cv-61084-RNS Document 53 Entered on FLSD Docket 05/07/2021 Page 19 of 23




   the Government and when; who VirtuOx’s patients are (beyond an unidentified “family friend”)
   or the dates on which they were provided services; VirtuOx’s specific interactions with prescribing
   physicians; or how VirtuOx’s California and Florida Offices operate. Est. of Helmly, 2021 WL
   1609823, at *5 (upholding dismissal based on relators’ lack of access and knowledge and stating,
   “Relators have ‘failed to provide any specific details regarding either the dates on or the frequency
   with which the defendants submitted false claims, the amounts of those claims, or the patients
   whose treatment served as the basis for the claims’” (quoting U.S. ex rel. Sanchez v. Lymphatx,
   Inc., 596 F.3d 1300, 1302 (11th Cir. 2010))).
          Relator attempts to rely on her “work in the industry” to bolster her claims. ECF No. 41,
   ¶ 180. However, she does not have any direct knowledge of VirtuOx’s operations or billing
   practices beyond how she operates her own IDTF, what she has gleaned from publicly available
   sources, furtively gained through her “family friend,” or ostensibly gathered from the statements
   of unidentified third-parties, some of which she was not even present for based on her own
   admissions. See e.g., ECF No. 41, ¶¶ 115, 165, 170, 181–85. Tellingly, one of Relator’s primary
   allegations to support her billing locality claim—the central claim in the Complaint—is an alleged
   “busy signal” from an external telephone line at VirtuOx’s California Office. Id. ¶ 111.
          “[N]either the Federal Rules nor the [FCA] offer any special leniency under these particular
   circumstances to justify [a competitor and corporate outsider] failing to allege with the required
   specificity the circumstances of the fraudulent conduct [s]he asserts in h[er] action.” Clausen, 290
   F.3d at 1314. Relator’s status as a competitor and corporate outsider, “[w]ithout personal
   knowledge of [VirtuOx’s] billing practices,” is insufficient to establish indicia of reliability for her
   allegations to satisfy Rule 9(b). U.S. v. Health First, Inc., No. 619CV2237ORL37LRH, 2021 WL
   301089, at *5 (M.D. Fla. Jan. 22, 2021); see also Mastej, 591 F. App'x at 704 (same).
            2.    Relator Fails to Plead With Particularity that VirtuOx Submitted False Claims to
                  the Government.
          Coupled with the Relator’s lack of personal knowledge, the Complaint is defined by
   pleading that is wholly devoid of the particularity required by Rule 9(b)—a deficiency that runs
   across all of Relator’s alleged schemes. To establish an FCA claim under Rule 9(b), Relator must
   plead the who, what, when, where, and how of the alleged fraud. Bingham, 2016 WL 6027115, at
   *4. The Complaint cannot survive the exacting “paragraph-by-paragraph” scrutiny that Rule 9(b)
   requires. Marlar, 525 F.3d at 444.


                                                     18
Case 0:19-cv-61084-RNS Document 53 Entered on FLSD Docket 05/07/2021 Page 20 of 23




           For example, for her “spot check” claim, Relator alleges that physicians were somehow
   “forced to order both” a spot check and a POX test for patients based on the wording of “VirtuOx’s
   prescription form.” ECF No. 41, ¶¶ 127–28, 171. However, Relator does not identify a single
   physician who was purportedly misled or “forced” into ordering both tests, and she fails to supply
   any other supporting details. For her billing locality claim, Relator pleads that an unidentified
   “friend” received POX testing from VirtuOx, and Relator was told by an unidentified Medicare
   representative at an unidentified time that “the place of service had been listed as San Francisco,
   California.” Id. ¶ 174. In claiming that VirtuOx provides kickbacks to DMEs, Relator pleads that
   these kickbacks occurred without identifying a single DME or a single specific exchange
   amounting to an alleged kickback. Id. ¶¶ 150–64. Instead of providing any support for this claim,
   Relator pleads that unidentified managers at unidentified DMEs communicated to her that VirtuOx
   provided free POX devices. Id. ¶¶ 182–83. For her FDA claim, Relator alleges that unidentified
   patients who were tested with VirtuOx’s VPOD CapOx were “put at risk” in unidentified ways,
   given that unidentified physicians may have prescribed unidentified home oxygen therapy. Id.
   ¶¶ 133–49. Relator further pleads that unidentified DMEs submitted unidentified claims to
   Medicare for NIVs based on the unidentified patients’ use of the VPOD CapOx. Id. ¶¶ 146–49.
   See U.S. ex rel. Lorona v. Infilaw Corp., 2019 WL 3778389, at *5 (M.D. Fla. Aug. 12, 2019)
   (dismissing relator’s claims as deficient under Rule 9(b) where relator alleged “an unidentified
   person at an unidentified time . . . provided [the relator] with unidentified documents
   ‘demonstrating a violation’”).
           Moreover, Relator pleads upon “information and belief” at least 17 times in her Complaint.
   See, e.g., id. ¶ 99, 138; see U.S. ex rel. Shurick v. Boeing Co., 2008 WL 5054739, at *3 (M.D. Fla.
   Nov. 21, 2008) (“It is not enough to plead fraudulent acts under the FCA based on information and
   belief.”). Incredibly, Relator pleads “upon information and belief” to assert key portions of her
   theories of liability, including, but not limited to, whether the alleged schemes ever occurred, ECF
   No. 41, ¶ 2; whether VirtuOx submitted claims from the California Office and for how long, id.
   ¶¶ 4, 104–05, 108–09; and whether VirtuOx sought FDA clearance for its VPOD CapOx device,
   id. ¶ 138.
           The Complaint also relies on attenuated “if-then” arguments, such that if Relator’s
   conclusory allegations are true, then other equally unsupported allegations must also be true. See
   Clausen, 290 F.3d at 1311–12 (“[F]ailure to allege with any specificity if—or when—any actual


                                                   19
Case 0:19-cv-61084-RNS Document 53 Entered on FLSD Docket 05/07/2021 Page 21 of 23




   improper claims were submitted to the Government is . . . fatal to [a] complaint[].”). For example,
   Relator claims that, if her unsupported VPOD CapOx off-label allegations are true, then Defendant
   must also be liable for any DMEs’ claims for any, potentially non-existent, patients who are not
   true candidates for NIVs. See, e.g., ECF No. 41, ¶¶ 181, 190.
          Relator also relies on incomplete, publicly available information to speculate as to the
   number of claims VirtuOx allegedly submitted in connection with the purported schemes, without
   actually identifying any false claims. See U.S. ex rel. Clark v. Tallahassee Surgical Assocs., P.A.,
   2010 WL 11650950, at *1 (N.D. Fla. June 2, 2010) (stating that even “speculation about what
   likely happened is not enough” (citing Clausen, 290 F.3d at 1311)). Tellingly, at one point in the
   Complaint, Relator attempts to estimate 2017 and 2018 claim numbers, including after an
   acquisition, “based on 2016 numbers” and assumes that “[t]he actual current numbers would be
   higher.” ECF No. 41 ¶ 119–20 (emphasis added); id. ¶¶ 118, 166, 168–69. As the Eleventh Circuit
   has held, “conclusory allegations, unwarranted deductions of facts or legal conclusions
   masquerading as facts will not prevent dismissal” pursuant to Rules 9(b) and 12(b)(6). Oxford
   Asset Mgmt. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002).
          The Complaint’s Rule 9(b) pleading deficiencies as to each of the alleged schemes are
   particularly apparent in Relator’s ipse dixit pleading. For example, Relator cursorily concludes
   that VirtuOx’s “location of services is, and should be listed on its claims to Medicare or other
   payers, as Florida,” ECF No. 41, ¶ 114, despite failing to plead supporting legal authority or factual
   allegations with particularity. See also id. ¶¶ 109, 112–14, 125, 129, 131, 162–64, 189, 191.
   Additionally, Relator states that “[t]here is no reason to perform a spot check at the same time as
   an overnight study” because “[t]he overnight study would encompass what would be learned from
   a spot check,” but she offers no support for these sweeping assertions. Id. ¶ 6. Relator similarly
   urges the Court to “take her word for it” when she asserts that VirtuOx’s VPOD CapOx puts
   “patients at risk of being incorrectly ‘qualified’ for home oxygen therapy or non-invasive
   ventilation,” id. ¶ 144, and that a DME’s couriering of POX devices pursuant to the Transmittals’
   defined courier model is “a clear kickback.” Id. ¶ 164.

                                             CONCLUSION
          For the reasons set forth herein, VirtuOx respectfully requests that the Court dismiss
   Relator’s Complaint.



                                                    20
Case 0:19-cv-61084-RNS Document 53 Entered on FLSD Docket 05/07/2021 Page 22 of 23




      This the 7th day of May, 2021.

                                             /s/ Javier A Roldan Cora

                                             K&L GATES LLP
                                             Javier A. Roldan Cora
                                             John H. Lawrence, pro hac vice pending
                                             Mark A. Rush, pro hac vice pending
                                             Joshua I. Skora, pro hac vice pending
                                             Southeast Financial Center, Suite 3900
                                             200 South Biscayne Boulevard
                                             Miami, FL 33131-2399
                                             T: (305) 539-3300
                                             F: (305) 358-7095
                                             javier.roldancora@klgates.com
                                             john.lawrence@klgates.com
                                             mark.rush@klgates.com
                                             joshua.skora@klgates.com

                                             Attorneys for VirtuOx, Inc.




                                        21
Case 0:19-cv-61084-RNS Document 53 Entered on FLSD Docket 05/07/2021 Page 23 of 23




                                     CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on May 7, 2021, the foregoing Memorandum of Law
   in Support of Motion to Dismiss was filed via ECF filing, which will serve all counsel of record
   in the above-referenced matter.

      This the 7th day of May, 2021.

                                                      /s/ Javier A Roldan Cora

                                                      K&L GATES LLP
                                                      Javier A. Roldan Cora
                                                      John H. Lawrence, pro hac vice pending
                                                      Mark A. Rush, pro hac vice pending
                                                      Joshua I. Skora, pro hac vice pending
                                                      Southeast Financial Center, Suite 3900
                                                      200 South Biscayne Boulevard
                                                      Miami, FL 33131-2399
                                                      T: (305) 539-3300
                                                      F: (305) 358-7095
                                                      javier.roldancora@klgates.com
                                                      john.lawrence@klgates.com
                                                      mark.rush@klgates.com
                                                      joshua.skora@klgates.com

                                                      Attorneys for VirtuOx, Inc.




                                                 22
